DETAILED ACTION
Applicant’s filing amendment dated June 15, 2022.
Claims 1, 3, and 11-15 have been amended.
Claims 1-15 are pending.
Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “wherein the identification data includes information about whether the interface device supports a security function and a serial number of the interface device; according to the interface device being verified to be a genuine product using the serial number, receive secure firmware update data or non-secure firmware update data corresponding to whether the interface device supports the security function from the external mobile device through the connector; in response to receiving the secure firmware update data, verify integrity of the firmware update data and update the firmware stored in the memory using the firmware update data when the firmware update data is integral; and in response to receiving the non-secure firmware update data, update the firmware stored in the memory using the firmware update data without integrity verification of the firmware update data” as recited in independent claim 1, and similar to claim 11. Claims 2-10 and 12-15 are considered allowable by virtue of their dependence on allowable independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191